DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696.
In regard to claims 1 and 8, Taniguchi et al. disclose an outrigger assembly comprising:  an outrigger tube (1 in Fig. 3a) having a longitudinal axis (see Fig. 1); a swivel ring (2C) disposed on said outrigger tube (1), said swivel ring having opposing faces (opposing faces of 2C in Fig. 2b), said swivel ring being axially retained on said 
In regard to claims 4-5, Taniguchi et al. and Fleisher disclose wherein said line guides (25, 26 of Fleisher) are guider rollers and are u-shaped rollers (see Fig. 4 or 5 of Fleisher).
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or  as applied to claim 1 above, and further in view of Morishita 4,807,385 or Lin 8,176,674.
Alternatively Taniguichi et al. and Sanchez or Toelken do not disclose said line guides being a guide rollers which are u-shaped or v-shaped.  Morishita and Lin disclose a line guide being a guide roller (44, 60 OR 1, 3, 5, 7, 33) which is u-shaped or v-shaped (see Fig. 3 OR see Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the line guide of Taniguchi et al. and Sanchez or Toelken such that it is a guide roller which is u-shaped or v-shaped in view of Morishita or Lin in order to provide an alternative means for guiding the fishing line which can smoothly convey the line and handle larger stress forces than a ring type line guide.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 and FR 2,607,666 to Lavabre.
Taniguchi et al. disclose an outrigger assembly comprising:  an outrigger tube (1 in Fig. 3a) having a longitudinal axis (see Fig. 1); a swivel ring (2C) disposed on said outrigger tube (1), said swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis (see Fig. 3a), said swivel ring having a line guide (2A, 2B) for guiding an outrigger rigging line (line shown in Fig. 1) in a direction along said longitudinal axis (see Fig. 1); said swivel ring (2C) being axially retained on said outrigger tube (1) for limiting a movement of said swivel ring (2C) in a direction along said longitudinal axis (via 1b in Fig. 2b); a swivel ring bearing (1A) disposed on said outrigger tube (1), said swivel ring bearing (1A) defining an annular channel (channel defined between 1b in Fig. 2b) for receiving said swivel ring (2C) and axially retaining .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 as applied to claim 1 above, and further in view of Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595.
In regard to claim 7, Taniguchi et al. discloses a second line guide (inherently there are a plurality of line guides 2 on a fishing rod 1 of Taniguchi et al.), but do not disclose the outrigger assembly further comprising a further swivel ring disposed at .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 and Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595 as applied to claim 18 above, and further in view of Seifert 2,620,586.
Taniguchi et al. and Egan, Jr. et al. or Wells et al. do not disclose a conical tip fastened to the further swivel ring bearing.  Seifert discloses a fishing rod (5) having a .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 as applied to claim 8 above, and further in view of Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595.
Taniguchi et al. disclose an outrigger assembly comprising an outrigger tube (1) having a longitudinal axis; a swivel ring (2C) having a line guide (2A-B); and an annular channel (defined between 1 b) for receiving the swivel ring (2C) and axially .
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 and Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595.
In regard to claims 19-20, Taniguchi et al. disclose an outrigger tube (1) having a longitudinal axis; a body line guide assembly (2) disposed on said outrigger tube (see .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-284780 to Taniguchi et al. in view of Waldmann 3,358,399 or McCauley 8,109,034.
In regard to claim 21, Taniguchi et al. disclose an outrigger assembly comprising:  an outrigger tube (1 in Fig. 3a) having a longitudinal axis (see Fig. 1); an outrigger rigging line (see fishing line in Fig. 1); a swivel ring (2C) disposed on said outrigger tube (1), said swivel ring being freely rotatable with respect to said outrigger tube about said longitudinal axis for allowing said outrigger rigging line into a low strain position during rocking motion of the vessel (2C can move around the circumference of the tube when 6A not engaged), said swivel ring (2C) having a line guide (2A-B) for guiding said outrigger rigging line in a direction along said longitudinal axis, but does not disclose a release clip attached on said rigging line, said release clip constructed for releasably holding a fishing line or said swivel ring having a line guide for guiding said release clip .
Claims 1, 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696.
In regard to claims 1 and 8, Hori et al. disclose an outrigger assembly comprising:  an outrigger tube (1 in Fig. 8) having a longitudinal axis; a swivel ring (annular rotating member 2) disposed on said outrigger tube, said swivel ring having 
.
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 as applied to claim 1 above, and further in view of Morishita 4,807,385 or Lin 8,176,674.
Alternatively Hori et al. and Sanchez or Toelken do not disclose said line guides being a guide rollers which are u-shaped or v-shaped.  Morishita and Lin disclose a line guide being a guide roller (44, 60 OR 1, 3, 5, 7, 33) which is u-shaped or v-shaped (see Fig. 3 OR see Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the line guide of Hori et al. and Sanchez or Toelken such that it is a guide roller which is u-shaped or v-shaped in view of Morishita or Lin in order to provide an alternative means for guiding the fishing line which can smoothly convey the line and handle larger stress forces than a ring type line guide.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 and FR 2,607,666 to Lavabre.
Hori et al. disclose an outrigger assembly comprising:  an outrigger tube (1 in Fig. 8) having a longitudinal axis (see Fig. 8); a swivel ring (2) disposed on said outrigger tube (1), said swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis (see Figs. 2, 5, 10), said swivel ring having a line guide (4) for guiding an outrigger rigging line (5) in a direction along said longitudinal axis; said swivel ring (2) .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher  as applied to claim 1 above, and further in view of Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595.
In regard to claim 7, Hori et al. discloses a second line guide at the free end of the outrigger tube (see line guide at free end of 1 in Fig. 8), but do not disclose the outrigger assembly further comprising a further swivel ring disposed at a free end of said outrigger tube, said further swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis, said further swivel ring having a further line guide for guiding the outrigger rigging line in the direction along said longitudinal axis.  Egan, Jr. et al. and Wells et al. disclose the outrigger assembly (see Fig. 8 OR Fig. 1) further comprising a further swivel ring (10, 11 OR 10) disposed at a free end of said outrigger tube (62 OR 15), said further swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis, said further swivel ring having a further line guide (61 OR 13) for guiding the outrigger rigging line in the direction along said longitudinal axis.  It would have been obvious to one of ordinary skill in the art to modify the outrigger assembly of Hori et al. such that it further comprises a further swivel ring disposed at a free end of said outrigger tube, said further swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis, said further swivel ring having a further line guide for guiding the outrigger rigging line in the direction along said longitudinal axis in view of Egan, Jr. et al. or Wells et al. in order to allow the line to move freely at the tip end of the outrigger tube by providing a line guide which swivels in the direction in which the line is heading to thereby create less strain upon the line.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher  as applied to claim 18 above, and further in view of Seifert 2,620,586.
Hori et al. and Egan, Jr. et al. or Wells et al. do not disclose a conical tip fastened to the further swivel ring bearing.  Seifert discloses a fishing rod (5) having a longitudinal axis; a line guide (12) disposed on the fishing rod (5; see Fig. 1) and having a line guide (eyed portion of 12) for guiding the line (11); a further line guide (sleeve 6) disposed at a free end of the fishing rod (tip of 5; see Fig. 1) and having a second line guide (7) for guiding the line (11); and further comprising a conical tip (10) fastened to the further line guide (slightly outwardly tapered shaft 10 fastened to 6 via socket 9), wherein the conical tip (10) is wrapped with line (11) prevents the line from undesirably playing out and when a fish strikes the bait or lure while the rod is unattended, the wrapping of the line about the tip will offer sufficient resistance so that the hooks will become set and the line will not undesirably run out so as to eventually allow the user to play the fish while maintaining the line taut (see col. 2, line 49 to col. 3, line 22).  It would have been obvious to one of ordinary skill in the art to modify the further swivel ring bearing of Hori et al. and Egan, Jr. et al. or Wells et al. such that a conical tip is fastened thereto in view of Seifert in order to provide a means for temporarily retaining the fishing line thereat to prevent undesired running out of the line and to provide a taut line when the fish bites the hook or lure so that the hook will become effective set in the mouth of the predatory fish.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher  as applied to claim 8 above, and further in view of Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595.
Hori et al. disclose an outrigger assembly comprising an outrigger tube (1) having a longitudinal axis; a swivel ring (2) having a line guide (4); and an annular channel (defined between 3a-b in Fig. 1) for receiving the swivel ring (2) and axially retaining the further swivel ring therein and a line guide at the free end of said outrigger tube (see Fig. 8), but does not disclose the outrigger assembly further comprising a further swivel ring disposed at a free end of said outrigger tube, said further swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis, said further swivel ring having a second line guide for guiding the outrigger rigging line in the direction along said longitudinal axis.  Egan, Jr. et al. and Wells et al. disclose the outrigger assembly (see Fig. 8 OR Fig. 1) further comprising a further swivel ring (10, 11 OR 10) disposed at a free end of said outrigger tube (62 OR 15), said further swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis, said further swivel ring having a second line guide (61 OR 13) for guiding the outrigger rigging line in the direction along said longitudinal axis.  It would have been obvious to one of ordinary skill in the art to modify the outrigger assembly of Hori et al. such that it further comprises a further swivel ring disposed at a free end of said outrigger tube, said further swivel ring being rotatable with respect to said outrigger tube about said longitudinal axis, said further swivel ring having a second line guide for guiding the outrigger rigging line in the direction along said longitudinal axis in view of Egan, Jr. et al. or Wells et al. in order to allow the line to move freely at the tip end of the outrigger tube by providing a line guide .
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Sanchez 3,899,846 or Toelken 6,061,946 or Fleisher 3,641,696 and Egan, Jr. et al. 9,125,391 or Wells et al. 3,303,595.
In regard to claims 19-20, Hori et al. disclose an outrigger tube (1) having a longitudinal axis; a body line guide assembly (2, 3a-b, 4) disposed on said outrigger tube (see Fig. 1), said body line guide assembly including a swivel ring (2C) carrying a line guide (2A-B) for guiding a respective outrigger rigging line in a direction along said longitudinal axis (see Fig. 8); said swivel ring (2) disposed on said outrigger tube by a swivel ring bearing (mounting member 7 composed of a cylinder) on said outrigger tube intermediate said outrigger tube (1) and said swivel ring (2; see Fig. 3), said swivel ring being rotatable with respect to said outrigger tube (1) about said longitudinal axis (see Figs. 2, 5, 10), but do not disclose said body line guide assembly including a swivel ring carrying line guides disposed adjacent one another and delimited from one another, each of said line guides for guiding a respective outrigger rigging line in a direction along said longitudinal axis.  Sanchez, Toelken, and Fleisher disclose an outrigger tube (D OR 42 OR 10) having a longitudinal axis (axis of D OR axis of 42 OR axis of 10); a ring (ring between 7 & 13 in Fig. 2 OR ring between 24’ & 34’ in Fig. 2 OR 13) disposed on said outrigger tube (see Fig. 1 or 2 OR see Fig. 1 or 2 OR see Fig. 1 or 2), said ring being axially retained on said outrigger tube for limiting movement of said swivel ring in a direction along said longitudinal axis (ring is shown in Fig. 2 to be fixed to rod D with securing means such as thread OR ring is shown in Fig. 2 being fixed to rod 42 with .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-308143 to Hori et al. in view of Waldmann 3,358,399 or McCauley 8,109,034.
In regard to claim 21, Hori et al. disclose an outrigger assembly comprising:  an outrigger tube (1) having a longitudinal axis (see Fig. 1); an outrigger rigging line (5); a swivel ring (2) disposed on said outrigger tube (1), said swivel ring being freely rotatable with respect to said outrigger tube about said longitudinal axis for allowing said outrigger .

Allowable Subject Matter
Claims 10-11 are allowed.

Response to Arguments
22.	Applicant’s arguments with respect to claim(s) 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to applicant’s argument that “Taniguchi does not disclose a plurality of line guides on a common swivel ring…as Taniguchi discloses a fishing pole and it is not possible for a fishing pole to accommodate two fishing lines for the obvious reasons of tangling lines etc., there is not motivation to provide additional line guides on the alleged swivel ring (2C) for additional fishing line” and that “Hori does not disclosed a plurality of line guides (4) on a common swivel ring…discloses a fishing pole and it is not possible for a fishing pole to accommodate two fishing lines for the obvious reasons of tangling lines, etc….”, the Examiner contends that the newly applied references to Sanchez 3,899,846 or Toelken 6,061,946 each disclose singular fishing rods with multiple sets of line guides thereon wherein each set is for individually guiding fishing lines therealong the length of the fishing rod.  Furthermore, while the newly applied modifying reference to Fleisher 3,641,696 only discloses a single fishing line on a fishing rod, Fleisher still discloses a plurality of line guides mounted upon a single guide structure and also the plurality of fishing lines or outrigger lines have not been positively recited in the claims of the desired invention to which Fleisher has been applied.  Therefore the limitation 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA